Title: Littleton Dennis Teackle to James Madison, 13 February 1834
From: Teackle, Littleton Dennis
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Annapolis
                                
                                 Feby 13. 1834
                            
                        
                        
                        I take the liberty of handing to you a plan for adjusting the "vexed question" which is now pending in the
                            Congress of the United States—Although toto cælo adverse to the Origination of such a system yet as the concession has been made, and the best
                            interests of the Country have, in a measure, been committed to a corporation, by the means of which two thirds of the
                            National Legislature may be coerced to a virtual perpetuation of its power, I have thought that it might be prudent to
                            adopt a course by which a further accumulation of distress might be averted, and the cause of the evil be abated,
                            progressively, until its final extinguishment—I have endeavoured to avoid objections on the score of constitutionality,
                            and so to construct the scheme that it conduce to the common good—It conceived that its operations would produce
                            immediate relief, that it would yield to the private stockholders fair returns of profits until the full reimbursement of
                            their capital—and that, in addition to dividends in aid of the General Treasury, the revenues of the Several States would
                            be augmented by it to a very beneficial extent. With particular consideration and respect I am, Dear Sir, Your very
                            obedient Servant
                        
                        
                            
                                Littleton Dennis Teackle
                            
                        
                    